

115 HR 7376 IH: National Security Innovation Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7376IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Ms. Slotkin (for herself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish an advisory board on national security innovation activities and extend the pilot program on defense manufacturing, and for other purposes.1.Short titleThis Act may be cited as the National Security Innovation Act.2.Advisory board on national security innovation activitiesSection 230 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note) is amended—(1)in subsection (a), by striking The Under Secretary of Defense for Research and Engineering shall establish and inserting The Under Secretary of Defense for Research and Engineering, acting through the Director of the Defense Innovation Unit, shall establish;(2)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively;(3)by inserting after subsection (d) the following new subsection:(e)Establishment of Advisory Board(1)In generalNot earlier than the date specified in paragraph (5), but no later than 180 days after such date, the Under Secretary shall establish an advisory board within the Defense Innovation Unit to advise the Under Secretary and the Director of the Unit with respect to the establishment and prioritization of activities under such subsection (a).(2)DutiesThe advisory board established under paragraph (1) shall—(A)identify activities that should be prioritized for establishment under subsection (a);(B)not less frequently that semiannually, reevaluate and update such priorities; and(C)ensure continuing alignment of the activities established under subsection (a), including all elements of such activities described in subsection (b), with the overall technology strategy of the Department of Defense.(3)MembershipThe advisory board established under paragraph (1) shall be composed of one or more representatives from each of the following:(A)Each science and technology reinvention laboratory of the Department of Defense.(B)The primary procurement organization of each Armed Force.(C)The Defense Innovation Board.(D)Such other organizations and elements of the Department of Defense as the Under Secretary, in consultation with the Director of the Defense Innovation Unit, determines appropriate.(4)PlanNot later than 90 days before the date on which the advisory board is established under paragraph (1), the Under Secretary shall submit to the congressional defense committees a plan for establishing the advisory board, including a description of the expected roles, responsibilities, and membership of the advisory board.(5)Date specifiedThe date specified in this paragraph is the date on which funds are first appropriated or otherwise made available to carry out subsection (a).; and(4)in subsection (h), as so redesignated, by striking subsection (h) and inserting subsection (i).3.Extension of pilot program on defense manufacturingSection 1711 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2505 note) is amended—(1)in subsection (d), by striking the date that is four years after the date of the enactment of this Act and inserting December 31, 2026; and(2)in subsection (e), by striking January 31, 2022 and inserting January 31, 2027.